Citation Nr: 9934313	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  96-42 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a laceration of the right wrist (hereinafter "right wrist 
disability"), currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel
INTRODUCTION

The veteran had active service from March 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for a right wrist disability.  

The veteran appeared and testified before the undersigned 
Board Member regarding this matter at a hearing held at the 
RO (Travel Board Hearing).  In addition, this claim was 
before the Board in January 1998 and May 1999, at which times 
the case was remanded to the RO for further development.  The 
additional development having been completed, the matter is 
again before the Board for appellate adjudication.

The Board further notes that subsequent to the May 1999 
remand, a July 1999 RO determination increased the veteran's 
rating for his right wrist disability to 20 percent, 
effective May 9, 1996.  Inasmuch as the veteran has continued 
to express dissatisfaction with the rating, has otherwise not 
withdrawn her appeal, and in light of the fact that the 
maximum schedular disability rating has not been assigned to 
date, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right wrist disability is manifested by a 
well healed scar, pain, limitation of motion, weakness, and 
diffuse tenderness consistent with mild, incomplete paralysis 
of the radial nerve.
CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for a right wrist disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.71a, 4.73, 4.118, 4.123, 4.124, 4.124a, Diagnostic Codes 
5214, 5215, 5307-5309, 7803-7805, 8514 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United Stated Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the following: the veteran's service 
medical records; VA examination reports, consultations, 
treatment records, and radiology reports; private medical 
records; the veteran's Travel Board hearing transcript; and 
the veteran's written statements.  The Board does not know of 
any additional relevant evidence that is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

Service medical records show that the veteran was apparently 
struck on the right wrist with a grenade fragment during a 
training exercise in August 1990.  She sustained a laceration 
to her right wrist, which was sutured.  October 1990 records 
show that she complained of pain and numbness in the area of 
her right hand and wrist, and that she had a scar about 21/2 
centimeters long on the right dorsal side of her right hand, 
near the wrist.  X-rays of the right wrist were unremarkable.  
The examiner noted an area of absent sensation to light touch 
on the dorsal side of the right hand.  

In September 1991, the RO initially granted service 
connection for right wrist disability, and assigned a 10 
percent disability rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7805, which covers disability ratings for scars.  The 10 
percent disability rating remained in effect until a July 
1999 RO determination increased the veteran's right wrist 
disability to 20 percent, pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8514, which relates to disability ratings 
affecting the musculospiral (radial) nerve.

A May 1996 VA examination report recounted the veteran's 
complaints of pain and weakness in her right hand and wrist.  
Objectively, the right hand was noted to be markedly weaker 
than the left.  A wrist scar was described as 1 1/4 x 1/4th in 
size and pale, with no keloid formation or attachment to 
deeper structures.  The right hand had normal sensation, with 
tenderness noted upon movement in all directions.  There was 
tenderness in the dorsum of the wrist.  X-rays were 
unremarkable.  The diagnosis was post laceration dorsum of 
the right wrist.

A letter from Frederick A. Kaemppfe, M.D., dated in February 
1997, stated that there was a transverse scar overlaying the 
distal right wrist with diffuse or non-localized  tenderness 
in the area and apparent slight swelling of the wrist.  Range 
of motion of the wrist was 80 degrees of dorsiflexion, 60 
degrees of palmer flexion, and radial and ulnar deviation to 
15 and 40 degrees, respectively.  All motion was slightly 
restricted when compared to the left wrist, and grip strength 
was also reduced on the right side.  Forearm rotation and 
digital motion was full.  Radiographs were reported to be 
unremarkable.  Dr. Kaemppfe opined that there was subjective 
decreased sensibility dorsal to the wound in the distribution 
of the dorsal sensory branch of the radial nerve, and that 
the veteran's persistent complaints are consistent with an 
injury. 

An August 1997 letter from Dr. Kaemppfe reported essentially 
the same findings as in the February 1997 letter.  The only 
significant difference noted was that that radial deviation 
was neutral rather than the previous 15 degrees.  Dr. 
Kaemppfe reiterated that the subjective decreased sensibility 
distal to her wound in the distribution of the dorsal sensory 
branch of the radial nerve was consistent with a neurapractic 
injury, and that this disability would qualify the veteran 
for "at least a 10% disability."

An August 1998 VA examination report recounted the veteran's 
history concerning her right wrist disability, and recited 
the veteran's complaints of experiencing numbness and burning 
on the dorsum of the right hand and proximal fingers, which 
is aggravated by repetitive use.  Objectively, there was a 
well-healed transverse scar on the dorsum of the right wrist 
without keloid formation, palpable neuroma, or pallor or 
dystrophic skin changes.  Neurologically, there was no 
definite weakness in distribution of the radial, ulnar, or 
median nerves, although effort on muscle testing was 
suboptimal because of reported discomfort.  There was also no 
definite muscle wasting of the hands, although the tendons of 
the dorsum of the right hand were slightly more prominent 
than the left hand.  Light touch sensation was slightly 
impaired on the dorsum of the right hand.  On sharp testing 
the veteran had hyperpathic responses in the area of altered 
cutaneous sensation.  The assessment was "post-traumatic 
sensory neuropathy, dorsal sensory branch of the right radial 
nerve, with residual paresthesias/dysesthesias; there is no 
convincing evidence of motor nerve injury but sensory 
symptoms have probably evoked minor disuse atrophy, and 
deconditioning, leading to subjective sense of impaired 
mobility and some easy fatigability." 

The remaining evidence consists of the veteran's August 1997 
Travel Board hearing, and written statements, in which she 
contends that her symptoms of pain, numbness, weakness, and a 
lack of coordination in her right hand and wrist make it 
difficult for her to write, and otherwise perform her 
employment duties as a dietitian, thus warranting an 
increased disability rating.  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's right wrist disability is rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8514, which provides the schedular 
criteria for evaluating neuritis or neuralgia and paralysis 
(complete or incomplete) of the musculospiral (radial) nerve.  
As the veteran exhibits only incomplete paralysis, neuritis, 
or neuralgia, the applicable disability ratings under 
Diagnostic Code 8514, for the major upper extremity (the 
veteran is right-handed) are as follows: 50 percent for 
severe symptoms; 30 percent for moderate symptoms; and 20 
percent for mild symptoms. 

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

The Board concludes that a disability rating in excess of 20 
percent is not warranted, as the medical evidence does not 
show that the veteran manifests more than mild symptoms of 
incomplete paralysis, neuritis, or neuralgia of the 
musculospiral nerve affecting the right wrist.  Although the 
veteran's right wrist disability was observed to cause some 
sensory deficits, limitation of motion, tenderness, and 
weakness in the wrist and hand, the preponderance of the 
medical evidence shows that these symptoms were generally 
characterized to be slight in nature.  The most recent VA 
neurological examination, which is the most probative 
evidence regarding the current severity of the disability at 
issue, revealed no definite weakness in distribution of the 
radial, ulnar, or median nerves, although effort on muscle 
testing was suboptimal because of reported discomfort, and 
there was no definite muscle wasting of the hands, although 
the tendons of the dorsum of the right hand were slightly 
more prominent than the left hand.  Light touch sensation was 
also reported as slightly impaired on the dorsum of the right 
hand, and the examiner noted in the assessment that there was 
no convincing evidence of motor nerve injury, and that the 
post-traumatic sensory neuropathy symptoms had probably 
evoked minor disuse atrophy.  As the schedular criteria 
assigns a 20 percent disability rating for mild symptoms 
affecting the musculospiral nerve of the right wrist, the 
Board finds that this medical evidence shows that the 
severity of veteran's right wrist disability does not exceed 
the criteria of the current 20 percent disability rating.  
The current 20 percent rating contemplates the veteran's pain 
and sensory loss.  38 C.F.R. § 4.123.

The veteran's right wrist disability may also be rated under 
38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (1999), on the 
basis that the veteran does have a scar associated with her 
right wrist disability.  However, as there is no showing by 
the medical evidence that the scar is poorly nourished and 
ulcerated, objectively tender and painful, or the cause of 
additional limitation of function, there is no basis for 
assigning a separate or additional compensable disability 
rating under these regulations.  The Board notes that there 
is medical evidence of tenderness but it has been reported as 
non-localized or diffuse in nature; the preponderance of the 
medical evidence is against a finding that the scar itself is 
objectively tender. 

The Board has also considered the application of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5214-5215, because these codes 
contain schedular criteria that can be used for evaluating 
disabilities of the wrist.  However, the maximum rating for 
limitation of motion of a wrist under Code 5215 is 10 
percent.  As there is no medical evidence of ankylosis of the 
wrist, a disability rating in excess of 20 percent would not 
be warranted under Code 5214. 

As to any muscle injury, the Board notes that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55.  The nerve 
and muscle injuries in the wrist clearly affect overlapping 
functions.  See 38 C.F.R. § 4.73, Codes 5307-5309, and 
38 C.F.R. § 4.124a, Diagnostic Code 8514.  Moreover, the hand 
is so compact a structure that isolated muscle injuries are 
rare, being nearly always complicated with injuries of bones, 
joints, tendons, etc.  Accordingly, such injuries are rated 
on the basis of limitation of motion with a minimum rating of 
10 percent.  See note after Code 5309.  As noted above, as 
the veteran has motion of the wrist, the maximum evaluation 
under the appropriate Code, 5215, is 10 percent, and as this 
function (motion) overlaps with the functions affected by an 
injury to the radial nerve (Code 8514), the current rating of 
20 percent under the latter code takes into account the 
veteran's limitation of motion of the wrist.   

The Board finds, as did the RO, that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(1999).  In this regard, the Board finds that there has been 
no showing by the veteran that her right wrist disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Therefore, 
in the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In closing, the Board acknowledges the contentions advanced 
by the veteran and does not doubt that her right wrist 
disability is productive of impairment.  The case was 
remanded by the Board following that hearing to afford the 
veteran a neurological examination and, subsequent to that 
evaluation, the RO increased the rating from 10 to 20 
percent, reflecting the increase in severity in recent years.  
However, when viewed in the context of the controlling 
regulatory diagnostic criteria, the Board must conclude that 
the preponderance of the evidence is against entitlement to a 
rating in excess of 20 percent for her right wrist disability 
at this time.  It follows that the provisions of 38 U.S.C.A. 
§ 5107(b) do not otherwise provide a basis for favorable 
resolution of the veteran's appeal.  The veteran may always 
advance a new increased rating claim should the severity of 
her right wrist disability increase in the future.  


ORDER

A disability rating in excess of 20 percent for a right wrist 
disability is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

